UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2261


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

FAMILY DOLLAR STORES, INCORPORATED,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-00586-JMC)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Zachary L. Weaver, GALLIVAN, WHITE &
BOYD, PA, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders appeals the district court’s orders denying his Fed. R. Civ. P.

60(b) motion and denying his motion for recusal. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Sanders v. Family Dollar Stores, Inc., No. 0:15-cv-00586-JMC (D.S.C. Oct. 28, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2